      Case 1:19-cv-05017-PKC-VMS Document 20 Filed 06/19/20 Page 1 of 1 PageID #: 60
                                    L AW OFFICE OF
                                      JUSTIN A. ZELLER, P.C.
J USTIN A. Z ELLER
JAZELLER @ ZELLERLEGAL .COM
                                                                                               T ELEPHONE : 212.229.2249
                                                                                                F ACSIMILE : 212.229.2246
J OHN M. G URRIERI
JMGURRIERI@ ZELLERLEGAL . COM




                                                              -XQH൫൳൬൪൬൪

        VIA ECF

        Hon. Vera M. ScanlonUnited States Magistrate Judge
        United States District Court for the Eastern District of New York
        ๠HRGRUH5RRVHYHOW8QLWHG6WDWHV&RXUWKRXVH

        5HBriones v. Timeworks Worldwide LLC et al൫൳&9൯൪൫൱ 3.&  906

        Dear Judge Scanlon

               ๠LV ¿UP UHSUHVHQWV WKH SODLQWL൵ LQ WKH DERYH-UHIHUHQFHG DFWLRQ๠H SODLQWL൵ ZULWHV RQ
        EHKDOIRIDOOSDUWLHV๠HSODLQWL൵DVNVWKH&RXUWWRFODULI\ZKHWKHUDOOSDUWLHVRUMXVWWKHSODLQWL൵
        anGSODLQWL൵’VDWWRUQH\QHHGWRDSSHDUDWWKH-XQH൬൰൬൪൬൪FRQIHUHQFH DVGLVFXVVHGDWWKHSULRU
        VHWWOHPHQWFRQIHUHQFH 

                I thank the Court for its tiPHDQGDWWHQWLRQWRthis PDWWHU

                                                              5HVSHFWIXOO\VXEPLWWHG
                                                               HVSHFWIXOO\VXEPLWWHG



                                                              John M. Gurrieri




                                  277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
